782 N.W.2d 210 (2010)
HASTINGS MUTUAL INSURANCE COMPANY, Plaintiff/Counter Defendant-Appellant,
v.
SAFETY KING INCORPORATED, Defendant/Counter Plaintiff-Appellee, and
Deborah Mastrogiovanni and Michael Mastrogiovanni, Individually, and Deborah Mastrogiovanni, as Next Friend of Michael Mastrogiovanni, a Minor, Defendants-Appellees.
Docket No. 140320-1. COA Nos. 286392, 286601.
Supreme Court of Michigan.
June 4, 2010.

Order
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.